Title: To George Washington from John Armstrong, 22 April 1783
From: Armstrong, John
To: Washington, George


                        
                            Dear General
                            Carlisle 22d April 1783
                        
                        In March, I was honored with the receit of your Excellencys letter of the 10th of January—and the
                            interveneing intelligence has at once prevented my earlier acknowledgments, and the use of observation, the then important
                            contents being now beyond Suspence.
                        At lenth, not only the emblem, the Olive branch; but the Salutary thing it self Peace and independance hath reached this militant and weary land! but why should we say at length, since the period
                            of War is Shorter than our Situation & merits entitled us to expect—nor is it obtained on contracted ground, but
                            commensurate to our wishes, and as honourable as were the means employed to procure it.
                        Let me therefore Sir most cordially congratulate your Excellency, on the Stupendous, the Divine event! but as
                            it exceeds all our powers of description, what have we to say, but to ascribe glory to God—and exercise good will
                            & good deeds to one another. these excellent morals were alwais incumbent upon us, but at present we have them
                            peculiarly enforced by an astonishing national blessing—which expands the free mind, and invites the
                            mutual joy of every candid breast. To our Army heroick tho’ often Suffering, to brave & faithful Allies—to wise
                            Senators & virtuous Citizens, are our great tributes due—their instrumentallity is highly honored of God, they
                            therefore deserve honour & compensation from men; but should the latter fail, which we believe will not be the
                            Case, virtue has her inseperable reward.
                        You have Sir in particular had many prayers asending for you in time past, not only in regard to your high
                            trust & arduous command; but that your life & health might be preserved, they are explicitly answered in
                            the affirmative I now wish their continuence for your better part, lest the bane of indigested and profuse panegyrick,
                            should wound the man, so long invulnerable by the grosser engines of death. I hope dear General, the time is at hand when
                            a Calm and honorable retreat, will afford you leisure with humble gratitude & placid admiration, to revolve the
                            various & unexpected Scenes thro’ which you have been carried, and the retrospect prove consolatory to your selfe,
                            as it also must to many of your distant friends. But you are not entirely discharged from the publick Service of this
                            generation—now are these States independant, but how are we to improve this new Situation? Wisdom & virtue,
                            internal grace & harmony, can only conduct the great concern. An honorable Settlement with, and discharge of the
                            Army calls for immediate attention—Extensive States Should Submit their boundaries to Congress, and that body have greater
                            powers at least for a limited time. the Indians also gives matter of consideration—but the highest
                            matter of national concern, in my Opinion, is the preservation & regular Settlement of the
                            Western Country. That Country in a certain ratio, is equally the property of every State in the Union,
                            and if properly guarded from avericious & claimants and vagrants, may at a very moderate price in process of time be sold
                            out to a large amount indeed—It is also under proper government a solid fund, for the Security or discharge of National
                            debt—and good titles there, must induce the emigration of men of Charactor & wealth from foreign
                            parts. A proper republican plan for this great purpose, is not very easily laid, but neither the plan, nor the execution
                            of it I hope will be thought impracticable—if that Country is Settled or taken up in an irregular
                            & loose manner, these States will Sustain an unknown loss and the regular establishment of
                            government will be greatly impeded, or perhaps Something worse. I cannot consider that country in the same light we
                                used to do other back lands clearly belonging to individual States—it is the priunited blood & treasure, and ought neither to be partially ingrossed, neglected, nor lavished
                            away. Should these thoughts happen to concur with yours, an early hint to Congress may call this matter in to
                            contemplation—and I shall Shortly write some members of that body to the Same effect, as no time Should
                            be lost in takeing up a Subject of so much general importance. I have with perfect respect & esteem the honor to
                            be, your Excellencys Affectionate humbl. Servt
                        
                            John Armstrong
                        
                    